This is an appeal from a judgment of the Supreme Court, St. Lawrence county, dismissing the complaint of the plaintiff, entered upon a verdict of no cause of action rendered by a jury. The plaintiff sought to recover for personal injuries alleged to have been sustained as the result of an accident which occurred on the 6th day of November, 1937. The sole contention of the plaintiff upon this appeal is that the verdict was against the weight of evidence. The litigation involved sharp, fully litigated issues of fact as to the negligence of the defendants and the contributory negligence of the plaintiffs, and the verdict of the jury of no cause of action was amply supported by the evidence. The judgment from which this appeal is taken should be affirmed. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Schenek, JJ.